J-S55023-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

CAL HEIDELBERG, JR.,

                            Appellant                  No. 325 WDA 2015


       Appeal from the Judgment of Sentence Entered January 26, 2015
                 In the Court of Common Pleas of Erie County
             Criminal Division at No(s): CP-25-CR-0000991-2014


BEFORE: FORD ELLIOTT, P.J.E., BENDER, P.J.E., and STRASSBURGER, J.*

MEMORANDUM BY BENDER, P.J.E.:                   FILED SEPTEMBER 29, 2015

        Appellant, Cal Heidelberg, Jr., appeals pro se from the judgment of

sentence of six to twelve months’ incarceration, imposed after he was

convicted, following a non-jury trial, of possession of cocaine, possession of

marijuana, possession of drug paraphernalia, and operating a vehicle

without an official certificate of inspection.1 We affirm.

        On March 28, 2014, Officer Adam Edmonds of the Erie Police

Department conducted a traffic stop of Appellant’s vehicle.       During the

course of the stop, Officer Edmonds conducted a protective sweep of

Appellant’s vehicle and discovered crack cocaine. Accordingly, Appellant was
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  Appellant waived his right to counsel prior to the start of his trial.   He
raises no issue concerning the validity of that waiver herein.
J-S55023-15



arrested and a warrant was obtained to conduct a second search of the

vehicle.   That search yielded marijuana and a glass pipe with cocaine

residue.

      Based on the contraband recovered from his car, Appellant was

charged with the above-stated offenses.      On June 25, 2014, he filed an

omnibus pretrial motion seeking, inter alia, the suppression of the evidence

found in his vehicle because his arrest was illegal. The court conducted a

hearing on August 21, 2014.      On October 30, 2014, the court issued an

order and opinion denying Appellant’s motion.

      Appellant proceeded to a non-jury trial on November 10, 2014, after

which he was convicted of the offenses stated supra. On January 26, 2015,

the court sentenced Appellant to an aggregate term of six to twelve months’

incarceration, plus several fines.   Appellant filed a timely post-sentence

motion, which the court denied on February 9, 2015. Appellant then filed a

timely notice of appeal, as well as a timely Pa.R.A.P. 1925(b) statement.

The court filed a Rule 1925(a) opinion on April 22, 2015. Herein, Appellant

presents eight questions for our review.      Based on those questions and

Appellant’s argument, we summarize and consolidate his issues as follows:

      1. Did the trial court err by denying Appellant’s motion to
      suppress, where Appellant’s arrest was illegal because there was
      no arrest warrant supported by an affidavit of probable cause?

      2. Was the court’s verdict contrary to the weight of the
      evidence?

      3. Did the trial court err by permitting Officer Edmonds to testify
      when he was the “affiant” in this case?

                                     -2-
J-S55023-15



See Appellant’s Brief at 2.

      Appellant focuses the majority of his argument on claiming that his

arrest was illegal and, thus, the court should have granted his motion to

suppress the evidence recovered from his vehicle. Our standard of review

for such a claim is as follows:

      In reviewing an order from a suppression court, we consider the
      Commonwealth’s evidence, and only so much of the defendant’s
      evidence as remains uncontradicted. We accept the suppression
      court’s factual findings which are supported by the evidence and
      reverse only when the court draws erroneous conclusions from
      those facts.

Commonwealth v. Hoopes, 722 A.2d 172, 174-75 (Pa. Super. 1998).

      Appellant maintains that, because Officer Edmonds arrested him

without obtaining a warrant supported by an affidavit of probable cause, his

arrest was illegal. However, our Supreme Court has explained:

         [L]aw enforcement authorities must have a warrant to
         arrest an individual in a public place unless they have
         probable cause to believe that 1) a felony has been
         committed; and 2) the person to be arrested is the felon.
         A warrant is also required to make an arrest for a
         misdemeanor, unless the misdemeanor is committed in the
         presence of the police officer. The legislature, however,
         has authorized law enforcement officers to make
         warrantless arrests for misdemeanors committed outside
         their presence in certain circumstances.

      Commonwealth v. Clark, 558 Pa. 157, 735 A.2d 1248, 1251
      (1999) (citations omitted).

             In order to determine whether probable cause exists to
      justify a warrantless arrest, we must consider the totality of the
      circumstances. Id. at 1252; see also Illinois v. Gates, 462
      U.S. 213, 233, 103 S.Ct. 2317, 76 L.Ed.2d 527 (1983).
      “Probable cause exists where the facts and circumstances within
      the officer's knowledge are sufficient to warrant a person of

                                    -3-
J-S55023-15


     reasonable caution in the belief that an offense has been or is
     being committed,” and must be “viewed from the vantage point
     of a prudent, reasonable, cautious police officer on the scene at
     the time of the arrest guided by his experience and training.”
     Clark, supra at 1252 (quotation omitted). As we have stated:

        Probable cause is made out when the facts and
        circumstances which are within the knowledge of the
        officer at the time of the arrest, and of which he has
        reasonably trustworthy information, are sufficient to
        warrant a man of reasonable caution in the belief that the
        suspect has committed or is committing a crime. The
        question we ask is not whether the officer's belief was
        correct or more likely true than false. Rather, we require
        only a probability, and not a prima facie showing, of
        criminal activity. In determining whether probable cause
        exists, we apply a totality of the circumstances test.

     Commonwealth v. Thompson, 604 Pa. 198, 985 A.2d 928,
     931 (2009) (emphasis in original; citations and quotation marks
     omitted).

Commonwealth v. Martin, 101 A.3d 706, 721 (Pa. 2014).

     Based on our Supreme Court’s discussion, it is clear that Appellant’s

contention that his arrest was illegal solely because Officer Edmonds did not

possess an arrest warrant is meritless.   While Appellant goes on to baldly

state that Officer Edmonds did not possess probable cause to arrest him, he

does not present any further discussion to support that assertion.       See

Appellant’s Brief at 12. In any event, we conclude that the following facts,

summarized by the trial court in its opinion denying Appellant’s motion to

suppress, demonstrate that Appellant’s arrest was lawful:

           On March 28, 2014, at approximately 11:50 a.m., …
     Officer [] Edmonds was working regular patrol and was driving
     northbound in the 1200 block of Parade Street, Erie,
     Pennsylvania, in a fully marked police cruiser and while wearing
     full police uniform. [Appellant] was simultaneously driving a


                                    -4-
J-S55023-15


     1997 BMW 528 southbound on Parade Street. As the vehicles
     approached each other, Officer Edmonds noticed that
     [Appellant’s] vehicle displayed an inspection sticker with an
     expiration date of September 2013.               Officer Edmonds
     subsequently made a U-turn and drove up behind [Appellant’s]
     vehicle. [Appellant] made a right hand turn [from] Parade
     Street [o]nto East 13th Street, heading west. Officer Edmonds
     followed [Appellant] and initiated a traffic stop at the 300 block
     of East 13th Street. Officer Edmonds believed this to be a “high
     crime area.”

           Officer Edmonds testified that [Appellant] was the only
     person in the vehicle and that he had his window down. As the
     Officer approached the rear of the vehicle he was able “to detect
     a strong odor of unburnt marijuana emitting from the vehicle.”
     Officer Edmonds testified that he has specialized training to
     detect marijuana by sight and odor. Specifically, he stated[,]
     “That’s one thing, during the police academy we’re introduced to
     the difference between the smell of burnt and unburnt
     marijuana, as well as I have been involved in numerous drug
     cases and made numerous drug arrests involving marijuana.”2
       2
        Officer Edmonds testified that he has been a police officer
       with the City of Erie Police Department for approximately a
       year and a half.

            Officer Edmonds approached the driver’s window of
     [Appellant’s] car and advised him of the reason for the traffic
     stop. [Appellant] subsequently reached into his glove box to
     retrieve his insurance and registration paperwork. The Officer
     testified that he had “a pretty good vantage point” of the glove
     box and could see only miscellaneous papers. After [Appellant]
     retrieved his driver’s license, car insurance and registration,
     Officer Edmonds asked if there was anything in the vehicle he
     “needed to know about, such as marijuana specifically.”
     [Appellant] answered that he did not have anything in the
     vehicle.

           Officer Edmonds subsequently returned to his vehicle to
     run [Appellant’s] license. At some point, he called for back-up.
     As he waited for back-up, he noticed [Appellant’s] making furtive
     movements. Specifically, Officer Edmonds testified, “[Appellant]
     was reaching down towards the center console in the glove-box
     area. I seen [sic] his shoulder dip multiple times.”



                                   -5-
J-S55023-15


              Subsequently, at approximately 12:25 p.m., City of Erie
        Police Officer James Langdon responded to the 300 block of East
        13th Street to assist Officer Edmonds in a marked one-man
        police vehicle and in full police uniform. Officer Landon [sic]
        admitted that he was “familiar” with [Appellant] and knew he
        had a “history of drug and firearms violations.”

               Officer Langdon approached Officer Edmonds in his vehicle
        and informed him that [Appellant] was “known to carry firearms
        and controlled substances, to be violent.” Consequently, Officer
        Edmonds ran a criminal history check. The criminal history
        check returned prior arrests for offenses involving drugs, guns
        and assaults. Consequently, “based on the history, the location
        of the stop, and the furtive movements in the vehicle [the
        officers] decided it was – for officer safety it was best to pull the
        driver out of the vehicle, conduct [a] protective sweep of the
        vehicle and [a] Terry[2] frisk of [Appellant].”

               The two officers approached [Appellant’s] vehicle together,
        and Officer Edmonds asked [Appellant] to step out of the
        vehicle. Officer Langdon frisked him for weapons. Meanwhile,
        Officer Edmonds conducted a protective sweep of the glove box,
        the center console area and the immediate area around the
        driver’s seat. When Officer Edmonds checked the glove box, he
        discovered it was now locked.          However, Officer Edmonds
        testified that he saw in the open console, in plain view, a pill
        bottle with a partially torn label and a ChapStick container.
        Officer Edmonds testified that he could not tell what was in the
        pill bottle at that time. The ChapStick container was a solid
        white container with no label. The contents of the ChapStick
        container were not immediately apparent. However, Officer
        Edmonds testified that the pill bottle “[h]ad a partially torn label,
        so it’s common that there is – you know, you would suspect that
        there is contraband type of pill in there.” Similarly[,] in regard
        to the ChapStick container, Officer Edmonds claimed, “through
        training and experience, I’ve come in contact with numerous
        people that have carried their controlled substance inside a
        ChapStick container.” Officer Edmonds, therefore, shook the
        ChapStick container and it “[s]ounded like there were rocks
____________________________________________


2
    Terry v. Ohio, 392 U.S. 1 (1968).




                                           -6-
J-S55023-15


       inside.” Officer Edmonds subsequently opened the container and
       discovered what he recognized as crack cocaine.          Officer
       Edmonds testified that “[d]uring the protective sweep the odor
       of marijuana was not quite as strong as it was during the initial
       contact, but there was still a faint odor of unburnt marijuana
       being detected.”

             At that time, Officer Edmonds stopped the search and
       advised Officer Langdon to take [Appellant] into custody.

Trial Court Opinion (TCO), 10/30/14, at 1-4 (unnumbered; citations to

record omitted).

       The evidence presented at the suppression hearing demonstrated that

prior to arresting Appellant, Officer Edmonds recovered a small amount of

crack cocaine from Appellant’s vehicle, which constitutes a misdemeanor

offense.     See 35 Pa.C.S. § 780-113(a)(16) (stating it is a crime to

“knowingly or intentionally possessing a controlled or counterfeit substance

by a person not registered under this act”); 35 Pa.C.S. § 780-113(b)

(directing that a person who violates section 780-113(a)(16) is guilty of a

misdemeanor).         Again, “police may make a warrantless arrest for a

misdemeanor … when the misdemeanor is committed in the presence of the

arresting officer.”     Commonwealth v. Gallagher, 363 A.2d 1274, 1275

(Pa. Super. 1976).        Here, Appellant possessed the crack cocaine in the

presence of Officer Edmonds. Accordingly, the officer had probable cause to

conduct a warrantless arrest of Appellant.3
____________________________________________


3
  We note that Appellant does not challenge the legality of Officer Edmonds’
stop and/or search of his vehicle.




                                           -7-
J-S55023-15



      Appellant also seems to argue that even if Officer Edmonds lawfully

arrested him at the scene, his detention was illegal because it could only be

for a “brief period” of time before a “judicial determination of probable cause

by a neutral magistrate” was required. Appellant’s Brief at 12-13. Appellant

is correct that pursuant to Pa.R.Crim.P. 519(A)(1), “when a defendant has

been arrested without a warrant in a court case, a complaint shall be filed

against the defendant and the defendant shall be afforded a preliminary

arraignment by the proper issuing authority without unnecessary delay.”

Here, the record indicates that at 7:30 p.m. on the day Appellant was

arrested, i.e. March 28, 2014, a preliminary arraignment was held before the

Magisterial District Judge.    Appellant does not contend that the interim of

time between his arrest and his preliminary arraignment exceeded that

which is permitted by Rule 519(A)(1).        Accordingly, Appellant’s argument

that his arrest was illegal on this basis is meritless, as well.

      Next, Appellant avers that the court’s verdicts were contrary to the

weight of the evidence.       In his scant argument in support of this issue,

Appellant “asserts the court gave too great weight to the testimony

regarding the evidence that [was] obtained illegaly [sic].” Appellant’s Brief

at 9. Appellant also states that, “the verdicts were against the weight of the

evidence … because of [Officer Edmond’s] testimony.”          Id. It seems that

Appellant is contending that Officer Edmonds illegally seized the evidence




                                       -8-
J-S55023-15



recovered from Appellant’s car and, thus, the court should not have afforded

any weight to the officer’s testimony.4

       Initially, to properly preserve a challenge to the weight of the

evidence, that claim must be raised before the trial court.           Pa.R.Crim.P.

607(A) (stating that a weight-of-the-evidence claim must be raised before

the trial court orally or in a written motion prior to sentencing, or in a post-

sentence motion).       While Appellant asserts that his weight-of-the-evidence

issue was preserved by his filing of a post-sentence motion entitled “motion

in arrest of judgment,” our review of that motion reveals that Appellant did

not raise a challenge to the weight of the evidence therein.               Instead,

Appellant stated, in pertinent part, that an “arrest of judgment” should be

granted because “a substantial error appear [sic] on the face of the record

that vitiates the entire proceedings, as well as the judgement [sic] of trial.”

Post-Sentence Motion, 2/3/15.           Additionally, our review of the sentencing

proceeding reveals that, while Appellant did make “an oral motion for

extraordinary     relief   under    Pennsylvania   Rule   of   Criminal   Procedure

704(B)[,]” he explained that his motion pertained to his ostensibly “illegal

arrest.”    N.T. Sentencing 1/26/15, at 6-7.          Because Appellant did not

mention any challenge to the weight of the evidence orally before the

sentencing court, or in his written post-sentence motion, this claim is waived
____________________________________________


4
  Appellant does not explain how or why Officer Edmonds’ seizing of the
evidence was unlawful.




                                           -9-
J-S55023-15



for our review.5     See Commonwealth v. Griffin, 65 A.3d 932, 938 (Pa.

Super. 2013) (finding a weight of evidence claim waived where the appellant

failed to raise it in a pre-sentence motion, did not address the issue orally

prior to sentencing, and did not raise it in a post-sentence motion).

       Finally,   Appellant    presents        the   following   argument,   which   we

reproduce verbatim, pertaining to the purportedly improper admission of

Officer Edmond’s testimony:

              The lower court has intentionally knowingly and recklessly
       abused it’s dis cretion allowing the commonwealth,s Ptl.Edmond
       testify on behalf of the commonwealth as being the affiant in this
       instant case pertinent to Heidelberg’s arrest.At most Ptl.Edmond
____________________________________________


5
  Moreover, Appellant’s specific argument that the court should not have
afforded weight to Officer Edmond’s testimony is waived on another basis,
as well. In his Rule 1925(b) statement, Appellant stated, verbatim, his
challenge to the weight of the evidence as follows:

       There are No Authorized Statute Nor Codified Statute termed
       “IN-CUSTODY ARREST WARRANT” that allow the commonwealth
       to “ARREST” without a JUDICIAL DETERMINATION OF PROBABLE
       CAUSE” by a Neutral Magistrate, “Therefore, the verdict of guilty
       has to be against the weight of the evidence.

Rule 1925(b) Statement, 3/4/15, at 2 (unnumbered). Appellant’s framing of
this issue in his Rule 1925(b) statement does not correlate with the
argument he presents in his brief to this Court. Accordingly, we conclude
that Appellant’s weight-of-the-evidence claim is waived on this basis, as
well. See Pa.R.A.P. 1925(b)(4)(ii) (“The Statement shall concisely identify
each ruling or error that the appellant intends to challenge with sufficient
detail to identify all pertinent issues for the judge.”); Pa.R.A.P.
1925(b)(4)(vii) (“Issues not included in the Statement and/or not raised in
accordance with the provisions of this paragraph (b)(4) are waived.”).




                                          - 10 -
J-S55023-15


      can pose for in this case being would be an officer whom
      performed an invalid arrest, “Ptl.Edmond,may witness to that
      fact only,not the affiant in this instant case.Commonwealth do
      not have any officer whom swore out an affidavit of probable
      cause nor any sworn statements to an issuing authority under
      oath reference to Heidelberg’s arrest.

Appellant’s Brief at 14.

      From what we can ascertain, Appellant believes Officer Edmonds’

testimony was inadmissible because the officer was the ‘affiant’ of the

criminal complaint. We first note that Appellant fails to identify where in the

record he lodged an objection to the officer’s testimony on this basis; thus,

his claim is waived for our review. See Commonwealth v. Foreman, 797

A.2d 1005, 1016 (Pa. Super. 2002) (“In the absence of an appropriate

objection made when the evidence is proffered at trial, the issue is not

preserved for appeal and the applicable rule of evidence is waived.”)

(citation omitted).   In any event, Appellant provides no legal authority to

support his contention that Officer Edmonds’ testimony was inadmissible

because he was the affiant of the criminal complaint. Accordingly, even had

Appellant not waived this claim, we would deem it meritless.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/29/2015


                                    - 11 -